Per Curiam.
William E. Sweeney has filed his petition herein for a writ of habeas corpus, in which he asks for his discharge from illegal custody. He was the agent of the owner of a smelter, and in such capacity employed Thomas A. Morgan to work therein for more than eight hours a day. At the preliminary examination before a justice of the peace upon the charge of making a contract for such employment, he was bound over to the next term of the district court of Arapahoe county and in default of giving the required bail was committed to jail.
Our decision in In re Morgan, ante, p. 415, a like proceeding by the employee, holding void the so-called eight-hour act upon which both this and that prosecution were based, is decisive of this proceeding. In the opinion in that case will be found a full discussion of the questions involved, and there is no necessity for a repetition here.
Petitioner’s restraint of his liberty being unauthorized, let orders be entered granting the writ of habeas corpus as prayed for, and discharging the petitioner from further custody.